Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10918369B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.  Please note, tying requires the suture to be tensioned and therefore anticipates the term tensioned.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10918369B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.  Please note, tying requires the suture to be tensioned and therefore anticipates the term tensioned.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10918369B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.  Please note, tying requires the suture to be tensioned and therefore anticipates the term tensioned.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10918369B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.  Please note, tying requires the suture to be tensioned and therefore anticipates the term tensioned.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10918369B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.  Please note, tying requires the suture to be tensioned and therefore anticipates the term tensioned.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10918369B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.  Please note, tying requires the suture to be tensioned and therefore anticipates the term tensioned.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10918369B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.  Please note, tying requires the suture to be tensioned and therefore anticipates the term tensioned.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10918369B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.  Please note, tying requires the suture to be tensioned and therefore anticipates the term tensioned.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10918369B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.  Please note, tying requires the suture to be tensioned and therefore anticipates the term tensioned.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10918369B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.  Please note, tying requires the suture to be tensioned and therefore anticipates the term tensioned.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10918369B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.  Please note, tying requires the suture to be tensioned and therefore anticipates the term tensioned.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10918369B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.  Please note, tying requires the suture to be tensioned and therefore anticipates the term tensioned.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10918369B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.  Please note, tying requires the suture to be tensioned and therefore anticipates the term tensioned.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10918369B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because it has been held that a species anticipates a genus and the patented claim anticipates each and every aspect of the instant claim.  Please note, tying requires the suture to be tensioned and therefore anticipates the term tensioned.

Election/Restrictions
Applicant’s election of group I directed to the method including claims 1-15 WITHOUT traverse is acknowledged.  Accordingly, claim 16 is withdrawn from examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 8-9, it is unclear if both the distal and proximal passages are being positively recited.  Please amend the claim language to make this clear since claim 9 further describes further details of both the proximal and the distal passages.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 8-12, 14-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gregg (Plantar plate repair and Weil osteotomy for metatarsophalangeal joint instability) in view of Segler (2004/0147935A1).

In regard to claim 1, Gregg teaches a method of plantar plate repair, comprising:             
exposing a metatarsophalangeal joint (figure 1C); 
distracting the metatarsophalangeal joint to expose a plantar plate (see arrows, fig 1A-B; operative procedure), thereby exposing the plantar plate (see figure 1B),
drilling a hole through the phalangeal bone (figure 1A: 3:Operative procedure: two drill holes formed); 
passing a suture through the plantar plate (3. Operative procedure states suture is passed through the plantar plate); 
passing the suture through the hole (3. Operative procedure: suture was passed back through the holes); 
and tensioning the suture relative to the phalangeal bone to advance the plantar plate onto the phalangeal bone (3. Operative procedure: tying the suture ends over the cortex, thus advancing the plantar plate onto the base of the proximal phalanx).
However, Gregg does not teach the distractor tool.
Segler teaches distracting the joint includes spreading a distractor (fig 3a-3b) to move a first k-wire 11 that is positioned in a bone and a second k-wire 11 that is positioned within a second bone away from one another (fig 3b), wherein the distractor includes a first housing 10 positioned over the first k-wire 11 and a second housing 10 positioned over the second k-wire 11 for performing the distracting (see fig 3a-b; 2)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use Segler’s distraction tool and procedure to perform the distraction of Gregg at the metatarsal-phalangeal joint because the tool provides more leverage and dexterity than performing the procedure manually with fingers.
In regard to claim 2, Gregg meets the claim limitations as discussed in the rejection of claim 1, and further teaches performing an osteotomy to the metatarsal bone prior to distracting the metatarsophalangeal joint. (page 118; Weil osteotomy; Operative procedure: wedge of bone resected is the osteotomy; pulling on the toe is the distraction)
In regard to claim 3, Gregg meets the claim limitations as discussed in the rejection of claim 2, and further teaches pushing a capital fragment of the metatarsal bone away from the metatarsophalangeal joint. (figure 1B; see arrows)
In regard to claim 4, Gregg meets the claim limitations as discussed in the rejection of claim 2, and further teaches fixating the osteotomy with at least one fixation device. (3. Operative procedure: wedge of bone resected and then fixed with 1.2mm K-wire)
In regard to claim 5, Gregg meets the claim limitations as discussed in the rejection of claim 1, and further teaches exposing the metatarsophalangeal joint includes: 
performing a dorsal longitudinal incision over the metatarsophalangeal joint. (3. Operative procedure: dorsal incision: fig 1C)
In regard to claim 8, Gregg meets the claim limitations as discussed in the rejection of claim 1, but does not teach the distractor as claimed.
Segler further teaches the first k-wire 11 is received within either a proximal passage or a distal passage (distal passage, fig 2) of the first housing 10 and the second k-wire 11 is received within either a proximal passage or a distal passage (distal passage) of the second housing 10 (figures 2, 3a-b).
In regard to claim 9, Gregg meets the claim limitations as discussed in the rejection of claim 8, but does not teach the distractor as claimed.  
Gregg in view of Segler teaches the distractor as discussed in the rejection of claims 1 and 8 but does not teach the distal passages include a larger diameter than the proximal passages.  
It is unclear in claim 8 from which claim 9 depends, if both the proximal and distal passages are both positively recited.  However, in the interest of compact prosecution, it has been held that a mere change in size of the working parts of an invention, yielding a predictable result, requires no more than routine skill in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the distal passages (passages within which k-wires 11 fit, fig 3a; 2) include a larger diameter than the proximal passages 9.  This would accommodate a smaller screw for the axels or a larger k-wire.  Absent a teaching of criticality (new or unexpected results), the arrangement of a larger distal than proximal passage is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04IVA
In regard to claim 10, Gregg meets the claim limitations as discussed in the rejection of claim 1, but does not teach the distractor tool.
Segler further teaches the first housing 10 extends from a first arm 5 of the distractor 
and the second housing 10 (opposite side) extends from a second arm of the distractor (5, opposite side), wherein the first housing 10 and the second housing 10 are enlarged relative to the first arm 5 and the second arm 5, respectively.  As shown in figure 1, the proximal portion of housings 10 is enlarged relative to first and second arms 5.
In regard to claim 11, Gregg meets the claim limitations as discussed in the rejection of claim 1, and further teaches releasing the plantar plate from the phalangeal bone prior to distracting the metatarsophalangeal joint. (3. Operative procedure: full collateral release of the MPT joint; pulling the toe is distracting the joint)
In regard to claim 12, Gregg meets the claim limitations as discussed in the rejection of claim 1, and further teaches distracting the metatarsal phalangeal joint to expose the plantar plate (see fig 1A-b; arrows for distraction) but does not teach the distractor tool.
Segler further teaches distracting the joint includes: 
spreading distal portions of the distractor apart to move the first bone and the second bone apart from one another (fig 3a-b).
In regard to claim 14, Gregg in view of Segler meets the claim limitations as discussed in the rejection of claim 1, but remains silent to the order of the k-wire placement during the distraction.
It has been held that a mere reversal of the sequence of an invention, yielding a predictable result, requires no more than routine skill in the art.  There are only two options, the first k-wire being positioned in the metatarsal bone or the second k-wire being placed in the phalangeal bone first, and it appears that either sequence would work equally well.  Accordingly, absent a teaching of criticality (new or unexpected results), the sequence of the first k-wire is positioned in the metatarsal bone before positioning the second k-wire in the phalangeal bone, is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04IVC
In regard to claim 15, Gregg meets the claim limitations as discussed in the rejection of claim 1, but remains silent to the order of the k-wire placement during the distraction.
It has been held that a mere reversal of the sequence of an invention, yielding a predictable result, requires no more than routine skill in the art.  There are only two options, the first k-wire being positioned in the metatarsal bone or the second k-wire being placed in the phalangeal bone first, and it appears that either sequence would work equally well.  Accordingly, absent a teaching of criticality (new or unexpected results), the sequence of the first k-wire is positioned in the metatarsal bone after positioning the second k-wire in the phalangeal bone, is deemed to have been known by those skilled in the art at the time the invention was filed.  MPEP 2144.04IVC

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gregg (Plantar plate repair and Weil osteotomy for metatarsophalangeal joint instability) in view of Segler (2004/0147935A1) with extrinsic evidence from Allen (5467786).

In regard to claim 6, Gregg meets the claim limitations as discussed in the rejection of claim 1, and further teaches roughening a surface of the phalangeal bone to prepare the surface for reattachment of the plantar plate  (operative procedure: the plantar rim of the proximal phalanx was freshened) prior to drilling the hole. (3. Operative procedure)  Please see extrinsic evidence Allen, for the definition of freshen (to scratch the bone Col 5, lines 65-68).

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gregg (Plantar plate repair and Weil osteotomy for metatarsophalangeal joint instability) in view of Segler (2004/0147935A1) and further in view of Saliman (2010/0130990A1).

In regard to claim 7, Gregg meets the claim limitations as discussed in the rejection of claim 1, and further teaches a stitch in the plantar plate (3. Operative procedure states suture is passed through the plantar plate) but does not teach using an inverted mattress stitch.
Saliman teaches passing the suture includes: creating an inverted mattress stitch [0085]. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the mattress stitch of Saliman in place of the stitches of Gregg because mattress stitches increases pullout strength for a stronger repair than a traditional stitch.

Allowable Subject Matter
Claim 13 does not currently have art applied.  With the filing of a proper terminal disclaimer as noted in the double patenting rejection above, claim 13 would be objected to as dependent upon a rejected base claim.  
The closest prior art Gregg (Plantar plate repair and Weil osteotomy for metatarsophalangeal joint instability) in view of Segler (2004/0147935A1) does not teach “each of the first handle and the second handle includes an oblong shaped finger opening disposed at a proximal end of the distractor” in combination with the other claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIE BAHENA whose telephone number is (571)270-3206. The examiner can normally be reached M-F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIE L BAHENA/Primary Examiner, Art Unit 3774